If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    September 10, 2020
               Plaintiff-Appellee,

v                                                                   No. 346737
                                                                    Wayne Circuit Court
KENNETH ANTHONY WALKER,                                             LC No. 18-005372-01-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and K.F. KELLY and CAMERON, JJ.

PER CURIAM.

        Defendant, Kenneth Anthony Walker, appeals as of right his jury trial convictions of
assault with intent to commit murder, MCL 750.83, armed robbery, MCL 750.529, carrying a
concealed weapon, MCL 750.227, carrying a weapon with unlawful intent, MCL 750.226, felon
in possession of a firearm (“felon-in-possession”), MCL 750.224f, and four counts of possession
of a firearm during the commission of a felony (“felony-firearm”), second offense, MCL
750.227b(1). Walker was sentenced, as a third-offense habitual offender, MCL 769.11, to 35 to
60 years’ imprisonment for the assault with intent to commit murder conviction, 35 to 60 years’
imprisonment for the armed robbery conviction, one to five years’ imprisonment for the carrying
a concealed weapon conviction, one to five years’ imprisonment for the carrying a weapon with
unlawful intent conviction, one to five years’ imprisonment for the felon-in-possession conviction,
and five years’ imprisonment for each of the felony-firearm, second offense, convictions. We
affirm.

                                       I. BACKGROUND

        This matter arises from the June 12, 2018 shooting and robbery of the victim while he was
seated in his car on Basil Street in Detroit, Michigan. Before the crimes occurred, a person that
the victim did not know called him and offered to sell him five cell phones in exchange for $2,200.
The caller gave the victim an address on Basil Street, and the victim proceeded to that location.
Once the victim arrived at the address, he saw two men that he did not know standing outside.
One of the men, whom the victim identified at trial as Walker, approached the victim, confirmed
that he had the cell phones, and got into the back passenger seat of the victim’s vehicle. When the



                                               -1-
victim turned around, he saw that Walker had a gun pointed at the victim’s chest. After Walker
shot the victim in the chest and the shoulder, he demanded money. The victim gave Walker
$2,200. Thereafter, Walker got out of the vehicle and fled with his accomplice.

        The victim was later transported to the hospital and law enforcement was contacted. The
victim gave members of law enforcement his cell phone so that they could read the text messages
that were exchanged between him and Walker. The police searched a departmental database and
associated the number on the victim’s phone with Walker. When the victim was shown a
photographic lineup, he identified Walker as the shooter with “100%” certainty. Walker was
arrested and charged with assault with intent to commit murder, armed robbery, carrying a
concealed weapon, carrying a weapon with unlawful intent, felon-in-possession, and four counts
of felony-firearm, second offense.

        At a September 11, 2018 pretrial hearing, the prosecutor placed a plea offer on the record.
In exchange for Walker pleading guilty to assault with intent to murder, armed robbery, and one
count of felony-firearm, second offense, the remaining charges would be dismissed and the
habitual offender notice would be withdrawn. The prosecutor also agreed to a sentencing
agreement of 15 to 30 years’ imprisonment, which would be served consecutive to the five years
of mandatory imprisonment for the felony-firearm conviction. It was agreed that the offer would
remain open until September 25, 2018. At a September 25, 2018 pretrial hearing, the prosecutor
noted that defense counsel had asked if she “could do anything a little better.” The prosecutor
indicated that she had spoken with her supervisor and that Walker was offered a decreased
sentencing agreement of 14 to 30 years’ imprisonment, in addition to the mandatory five years’
imprisonment for the felony-firearm conviction. Defense counsel stated on the record that Walker
rejected the offer and wanted to proceed to trial. Walker confirmed this on the record. During an
October 10, 2018 pretrial hearing, the prosecutor’s second offer was reiterated on the record, and
it was noted that the offer would remain open until October 12, 2018. During an October 12, 2018
pretrial hearing, the trial court restated the offer on the record and confirmed that Walker
understood the offer. When asked by the trial court if he wished to accept the offer, Walker stated
that he wanted to reject the offer and “[g]o to trial.”

        At trial, the victim identified Walker as the man who had shot and robbed him. Testimony
was presented that the cell phone number that the victim had communicated with before the crimes
were committed was associated with Walker. Officer James McDonald testified regarding
analyses he performed on call records for Walker’s cellular account. The prosecution did not
introduce Officer McDonald as an expert. However, Officer McDonald testified that, around the
time of the shooting, Walker’s cell phone was communicating with a cellular tower that “definitely
will pick up somebody that’s on Basil using their cellular device.” Although the tower was not
within the range of Basil Street, Officer McDonald testified that the range of that tower extended
beyond the range depicted on a map that he had generated using a program called Penlink. The
trial court interrupted Officer McDonald’s testimony, and his qualifications to provide expert
testimony were examined outside the presence of the jury. The trial court ultimately ruled that
Officer McDonald was not a qualified expert in cellular analysis and that cross-examination would
be sufficient to cure any prejudice to Walker.

       Walker was convicted of all of the charged crimes. The trial court sentenced Walker to
terms of imprisonment, and this appeal followed.


                                               -2-
                                          II. ANALYSIS

                                   A. CELLULAR ANALYSIS

        Walker argues that the trial court erred in allowing Officer McDonald to testify about the
operation of cellular towers in general and to testify that Walker’s cell phone was likely near Basil
Street even though the cell phone was outside of the range created by the Penlink program. We
disagree.

        “We review for an abuse of discretion the trial court’s evidentiary rulings that have been
properly preserved.” People v Fomby, 300 Mich. App. 46, 48; 831 NW2d 887 (2013). “An abuse
of discretion occurs when the court chooses an outcome that falls outside the range of reasonable
and principled outcomes.” Id. (quotation marks and citation omitted).1

         At trial, Officer McDonald testified that he obtained and analyzed call records for the cell
phone number associated with Walker. He testified that, at 10:19 a.m. on June 12, 2018, the
number associated with Walker made an outgoing call to the victim’s number, and that the number
made another outgoing call to the victim at 3:13 p.m. The number associated with Walker received
a call from the victim at 3:41 p.m. The prosecutor showed Officer McDonald a map that depicted
the cellular towers in the area of the crime scene and the “sectors,” or coverage areas, of each one.
Officer McDonald explained that he uploaded the call record data into a program called Penlink,
which created the map. The prosecutor moved to admit the map, and defense counsel responded,
“No objection.” The map was admitted into evidence.

        Thereafter, Officer McDonald explained that Basil Street was highlighted on the map.
Officer McDonald further explained that the records did not provide the exact location from which
a call was made; rather, it would provide “a sector.” Officer McDonald explained that each sector
was represented by a “pie” shape:

                 And this pie is created just so (INAUDIBLE) understand the sector. It
       doesn’t mean that—[t]he radio frequency stops here. So, our phones communicate
       through radio frequency, just like your AM/FM radio will do. The phone sends out
       signals, the tower picks it up . . . . So Mr. Walker’s phone is communicating with
       this . . . tower. And this tower covers this sector. The radio frequencies, they
       continue to travel. They just don’t st[o]p within their sector. So, you see that even
       though the [crime] scene is outside this pie, that doesn’t mean that the radio


1
  The issue does not conform to our traditional preservation requirements for appellate review
because defense counsel failed to raise a contemporaneous objection to the now challenged
testimony. See Hines v Volkswagen of America, Inc, 265 Mich. App. 432, 443; 695 NW2d 84
(2005) (“Generally, an issue is not properly preserved if it is not raised before, and addressed and
decided by, the trial court.”). However, consistent with previous holdings of this Court, we find
that because the trial court considered and decided the issue, it is preserved for review. See Mills
v White Castle Sys, Inc, 199 Mich. App. 588, 591-592; 502 NW2d 331 (1992) (“We believe that the
trial court had the opportunity to consider the issue and that it was sufficiently preserved for
review.”).


                                                -3-
       frequencies stop here. It just, it continues. But Penlink creates something you can
       see so it’s something that you can understand. So, this tower definitely will pick
       up somebody that’s on Basil using their cellular device.

        The trial court immediately initiated a bench conference and thereafter excused the jury.
The trial court stated that the off-record conference regarded “a concern the Court had because it
sounded . . . like [Officer McDonald was] getting into somewhat of an expert opinion.” The
prosecutor stated that she would ask no further questions and would turn Officer McDonald over
to defense counsel. Defense counsel asked that Officer McDonald’s qualifications be examined
in order to determine if he could be qualified as an expert witness.

         During voir dire outside the presence of the jury, Officer McDonald testified that he had
been analyzing cellular data for about four months and that he had been trained by retired Bureau
of Alcohol, Tobacco, and Firearms Agent Stan Brue. However, Officer McDonald agreed that he
did not have any “specialized training” and had not taken any classes or written any articles on
cellular analysis. Officer McDonald had analyzed data from 70 phones using the Penlink program
at the time of trial. He had conducted the analyses by himself, but indicated that Agent Brue “has
to do a peer review.” Officer McDonald had testified in two other cases, but he had never been
qualified as an expert witness.

        The prosecutor argued that Officer McDonald was an expert in “cellular phone analysis
and tower location” but that his opinions about “tower locations” did not require expertise because
the opinions were based on the call records and the map generated by the Penlink program.
Defense counsel responded that Officer McDonald was “giving more than that, though.” The trial
court stated, “Well, he hasn’t really given too much yet, so—.” The prosecutor indicated that she
understood the trial court’s concern about Officer McDonald’s testimony and reported that she did
not plan to ask any technical questions. The trial court then stated as follows to defense counsel:

               I’m certainly not gonna allow any more questions further with regards to
       the, how this works. And you’ll certainly have ample time to cross-examine him.
       You can even ask him all the questions that we’ve already gone over. I am gonna
       limit that testimony. But go ahead.

       Defense counsel responded:

                [Officer McDonald] has already given testimony as to . . . the range
       extending beyond this pie chart area. And I believe he told the jury that . . . the
       signal goes much farther than that or could go farther than that which is located in,
       in this range. And I think that gets within the realm of someone who would have
       to qualify as an expert to get that sort of analysis or professional opinion.

              So, it’s a little bit more than just plugging some information into a computer
       and getting a readout and then just saying what the results were, your Honor.

       The trial court ruled:

              I’m gonna allow, obviously, extensive cross-examination on any issue.
       There’s not gonna be any more questions that go into exactly how cell phone towers


                                                -4-
       work, how they operate. And I kind of su[a] sponte . . . was concerned that this was
       going into the area of an expert. I believe Stan Brue has been qualified previously
       as an expert . . . , at least in this court. So, but you certainly can ask many questions
       with regards to how this works, [defense counsel]. And we’re gonna stop where
       [the prosecutor] indicated.

         We fail to see how the trial court abused its discretion. Indeed, despite defense counsel’s
failure to object to Officer McDonald’s testimony that the radio frequencies emitted by cell phones
could travel outside of the sectors shown by the Penlink map, the trial court sua sponte initiated a
bench conference to raise concerns that Officer McDonald was not qualified to provide such
testimony. The trial court thereafter excused the jury and permitted voir dire of Officer McDonald
concerning his qualifications. The trial court ultimately concluded that Officer McDonald could
not offer opinions concerning “exactly how cell phone towers work.”

        Although Officer McDonald had already provided testimony that the radio frequencies
emitted by cell phones could travel outside of the sectors shown by the Penlink map, the trial court
invited defense counsel to resolve the issue by engaging in cross-examination. During cross-
examination, defense counsel asked the following:

       Officer McDonald, the, the item that’s up on the screen, I just want to be clear, the
       address that you say was associated to Mr. Walker for the phone rather, would it be
       fair to say that that phone had to be used within that blue area?

       The prosecutor then asked that counsel be permitted to approach the bench, and the trial
court permitted counsel to approach. After a brief bench conference, the following occurred:

               Defense Counsel: Officer McDonald, let me ask you this way. The phone
       that you said was associated with Mr. Walker, within this pie chart, what if anything
       is associated with that phone?

                                                ***

               Officer McDonald: With this chart, Mr. Walker’s cellular device is
       communicating with that cellular tower. That cellular tower is covering that sector,
       the blue. Like I explained earlier, just because (INAUDIBLE) pie doesn’t mean
       that’s where it stops.

               So that’s all I’m telling you. The cellular device was communicating with
       that cellular tower. That cellular tower is covering—It’s not the tower itself. We
       have antennas on the towers. So, the antennas creates [sic] our sectors. If you ever
       noticed, you see some antennas have a bunch of rectangular shapes. Those are
       antennas. And then you see some that can have three or four. And it all depends
       on population.

               So, the antennas that’s [sic] on that tower is [sic] covering that sector. It’s
       not the tower. It’s the antennas that’s [sic] on it that’s covering that sector. They
       do not, radio frequencies do[] not stop within that pie. This is just (INAUDIBLE)
       within those three lines that you see, those three boundaries you see.


                                                 -5-
        However, upon further cross-examination, Officer McDonald agreed that the data did not
show which street the cell phone was located on when its operator made certain calls to the victim
or the identity of the person who was using the phone. Therefore, Officer McDonald admitted that
he could not say for certain that the operator was on Basil Street, or that Walker had made the calls
to the victim’s cell phone. Under these circumstances, we fail to see how the trial court abused its
discretion. The trial court held that it was limiting Officer McDonald’s testimony but that it would
permit defense counsel to engage in “extensive cross-examination.” The trial court permitted
defense counsel to do so, at which point defense counsel elicited testimony that was similar to
testimony already provided by Officer McDonald. Specifically, that the radio frequencies from
cell phones can travel past the sectors depicted on the map. Even so, upon further examination,
defense counsel was also able to elicit testimony that the data did not establish the exact location
of the cell phone associated with Walker or who was operating the cell phone. We discern no
abuse of discretion on the part of the trial court.

        Furthermore, even if we were to conclude that the trial court abused its discretion by
admitting the challenged evidence, the error would be harmless. “[A] preserved, nonconstitutional
error is not a ground for reversal unless after an examination of the entire cause, it shall
affirmatively appear that it is more probable than not that the error was outcome determinative.”
People v Lukity, 460 Mich. 484, 496; 596 NW2d 607 (1999) (quotation marks omitted). “An error
is ‘outcome determinative if it undermined the reliability of the verdict’; in making this
determination, this Court . . . ‘focus[es] on the nature of the error in light of the weight and strength
of the untainted evidence.’ ” People v Feezel, 486 Mich. 184, 192; 783 NW2d 67 (2010), quoting
People v Krueger, 466 Mich. 50, 54; 643 NW2d 223 (2002) (alteration added).

        First, Officer McDonald did not, as Walker asserts on appeal, testify that Walker’s phone
was “definitely” in the area of the crime scene. Rather, Officer McDonald testified that the tower
to which the cell phone was connected “definitely [would] pick up somebody that’s on Basil using
their cellular device.” Officer McDonald expressly testified that he could not state for certain
whether the cell phone associated with Walker was in any particular area or whether Walker was
the person using the cell phone.

        Furthermore, Officer McDonald’s testimony was not necessary to establish Walker’s
identity as the perpetrator of the crimes. It is undisputed that an individual with a particular cell
phone number told the victim to come to Basil Street to buy cell phones. The victim gave that
phone number to the police, who associated the number with Walker through a database search.
The police extracted text messages exchanged between the victim and the number associated with
Walker from the victim’s phone. The messages, which were read at trial, were consistent with the
victim’s testimony regarding the events leading up to the shooting. Importantly, the physical
description that the victim provided was consistent with Walker’s height and physical build at the
time of his arrest. Two days after the crimes were committed, the police showed the victim a
photographic lineup that included Walker, and the victim indicated that he was “100%” certain
that Walker was the shooter. The victim testified at trial that Walker’s face was visible throughout
the shooting and robbery and that nothing was covering it. Additionally, certain aspects of the
victim’s testimony was corroborated by eyewitnesses. Although Walker implies that the testimony
of the victim was not reliable, “[w]e do not interfere with the jury’s assessment of the weight and
credibility of witnesses or the evidence[.]” People v Dunigan, 299 Mich. App. 579, 582; 831 NW2d
243 (2013). Therefore, even if we were to conclude that the trial court abused its discretion,


                                                  -6-
Walker would not be entitled to a new trial because it is not more probable than not that admission
of the evidence undermined the reliability of the verdict.

                         B. EFFECTIVE ASSISTANCE OF COUNSEL

       Walker argues that he received ineffective assistance of counsel during the plea bargaining
process. Specifically, Walker contends that he rejected a plea offer solely on the basis of his
defense counsel’s unreasonable advice that he should wait until the day of trial for a better offer.

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004)
(quotation marks and citation omitted). “The trial court must first find the facts and then decide
whether those facts constitute a violation of the defendant’s constitutional right to effective
assistance of counsel. The trial court’s factual findings are reviewed for clear error, while its
constitutional determinations are reviewed de novo.” Id. (citation omitted). A finding is clearly
erroneous if this Court is “left with a definite and firm conviction that the trial court made a
mistake.” People v Franklin, 500 Mich. 92, 100; 894 NW2d 561 (2017) (quotation marks and
citation omitted).

        To prevail on a claim of ineffective assistance of counsel, a defendant “must establish
(1) the performance of his counsel was below an objective standard of reasonableness under
prevailing professional norms and (2) a reasonable probability exists that, in the absence of
counsel’s unprofessional errors, the outcome of the proceedings would have been different.”
People v Sabin (On Second Remand), 242 Mich. App. 656, 659; 620 NW2d 19 (2000). This two-
pronged test also applies to claims of ineffective assistance of counsel during the plea bargaining
process. Lafler v Cooper, 566 U.S. 156, 162-163; 132 S. Ct. 1376; 182 L. Ed. 2d 398 (2012).
However, where a defendant alleges ineffective assistance relative to the rejection or acceptance
of a plea offer, establishing the prejudice prong of the test requires the defendant to demonstrate
that,

       but for the ineffective advice of counsel there is a reasonable probability . . . that
       the defendant would have accepted the plea and the prosecution would not have
       withdrawn it in light of intervening circumstances[], that the court would have
       accepted its terms, and that the conviction or sentence, or both, under the offer’s
       terms would have been less severe than under the judgment and sentence that in
       fact were imposed. [Id. at 164.]

        Accordingly, for Walker to succeed in his claim, he must initially establish that his defense
counsel’s performance was “below an objective standard of reasonableness under prevailing
professional norms,” Sabin (On Second Remand), 242 Mich. at 659, and that, but for this
deficiency, he would have accepted the plea deal, Lafler, 566 U.S. at 164. We agree with the trial
court that Walker has not established either prong.




                                                -7-
         With regard to the performance prong, at a Ginther2 hearing, Walker testified that he did
not accept the prosecutor’s second plea offer because defense counsel informed him that the
prosecutor would make a better offer on the day of trial. Walker testified that he did not want to
proceed to trial but ultimately rejected the plea offer at the October 12, 2018 hearing because
defense counsel told him that he would likely receive an offer of seven years’ imprisonment on
the first day of trial.

        Defense counsel testified that, after the prosecutor made the second plea offer, he told
Walker that he would request a better plea offer. However, after the prosecutor indicated that a
different offer would not be made, defense counsel relayed that information to Walker. According
to defense counsel, Walker indicated that he wanted to go to trial. Defense counsel denied that he
told Walker to reject the second plea offer because a better offer would arrive on the day of trial.
Defense counsel believed that Walker wanted to go to trial and did not know that Walker was
holding out for a better plea offer. Defense counsel testified that, in his 39 years of experience, he
“may” have received a plea offer on the first day of trial two times. On both occasions, the offer
was identical to a pretrial offer. The prosecutor testified that it was extremely rare for her to make
plea offers on the first day of trial.

       The trial court found defense counsel’s testimony to be credible, finding that defense
counsel did not advise Walker to reject the plea offer on the ground that the prosecutor would
make a better offer on the day of trial. In light of this record, and giving due regard to the trial
court’s opportunity to assess the credibility of the witnesses who appeared before it, MCR
2.613(C), we cannot say that the trial court clearly erred by finding that defense counsel’s
performance did not fall “below an objective standard of reasonableness under prevailing
professional norms,” Sabin (On Second Remand), 242 Mich. App. at 659.

        Furthermore, with regard to the prejudice prong, we agree with the trial court that the record
does not support Walker’s contention that, but for defense counsel’s alleged deficient performance,
there is a reasonable probability that Walker would have accepted the plea offer. See Lafler, 566
U.S. at 164. The record supports that Walker maintained his innocence and did not evidence an
intent to accept any plea offer. Plea offers were discussed during several pretrial hearings, and
there is no evidence that Walker ever communicated any inclination to accept them. Indeed, at
two pretrial hearings, Walker expressly rejected the second plea offer and indicated that he wanted
to go to trial. At sentencing, Walker maintained his innocence and did not mention the plea offers.

         Furthermore, the record does not support that the trial court would have accepted pleas of
guilt if Walker had accepted a plea offer. At the Ginther hearing, the trial court asked Walker if
he was being truthful at the pretrial hearing when he said that he wanted to go to trial. Walker
responded, “I can’t say I was lying. But I would say that I was saying it because my lawyer told
me that’s the way that I would get a better plea.” The trial court asked Walker if he was admitting
that he was guilty, and Walker responded that he was not guilty but that he would have accepted a
plea offer to reduce his sentence. The trial court stated:




2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -8-
       [Before] I take a plea, I always ask four questions. Has anyone promised you
       anything other than what’s been stated on the record? Has anyone threatened you
       or forced you to plead guilty? Is it your own free choice to plead guilty? And the
       last question I always ask is: Are you pleading guilty because you are, in fact, guilty
       of what you’re pleading to?

        Walker stated that he would have answered the trial court’s questions truthfully. The trial
court found that, because Walker would have maintained his innocence, the court would have
rejected Walker’s guilty pleas.

        In light of this evidence and, again, giving due regard to the trial court’s credibility
assessments, MCR 2.613(C), we conclude that Walker has not met his heavy burden of proving
that defense counsel performed ineffectively. People v Seals, 285 Mich. App. 1, 17; 776 NW2d
314 (2009) (“Effective assistance of counsel is presumed and the defendant bears a heavy burden
of proving otherwise.”) (quotation marks and citation omitted). We therefore conclude that the
trial court did not err in ruling that Walker received effective assistance of counsel.

                   C. HABITUAL-OFFENDER ENHANCEMENT NOTICE

        Walker argues that he is entitled to resentencing because the prosecution failed to comply
with the requirements of the habitual-offender statute, MCL 769.13. We disagree that Walker is
entitled to resentencing.

         The issue of whether a defendant is entitled to resentencing because the prosecution did
not comply with the habitual-offender notice requirements of MCL 769.13 is preserved for
appellate review when the defendant raises the issue in the trial court. People v Marshall, 298
Mich. App. 607, 625-626; 830 NW2d 414 (2012), vacated in part on other grounds 493 Mich. 1020
(2013). On appeal, Walker concedes that the issue was not raised in the trial court but argues that
it is preserved because it was raised in his motion to remand. Although Walker is correct that this
Court denied the portion of Walker’s motion to remand that concerned this issue, People v Walker,
unpublished order of the Court of Appeals, entered August 2, 2019 (Docket No. 346737), the
authority Walker cites in support of his argument does not state that a challenge to the
prosecution’s failure to file a habitual-offender notice or proof of service may be preserved in a
motion to remand, see People v Kimble, 470 Mich. 305, 309-310; 684 NW2d 669 (2004).
Therefore, the issue is not preserved for review.

         This Court reviews unpreserved issues for plain error affecting substantial rights. People
v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). “To avoid forfeiture under the plain error
rule, three requirements must be met: 1) error must have occurred, 2) the error was plain, i.e., clear
or obvious, 3) and the plain error affected substantial rights.” Id. “The third requirement generally
requires a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” Id.

       The plain language of MCL 769.13(2) explicitly requires the prosecution to file a habitual-
offender notice with the trial court and to serve the notice upon the defendant. While the statute
allows the notice to “be personally served upon the defendant or his or her attorney at the
arraignment on the information,” it also specifically states that “[t]he prosecuting attorney shall



                                                 -9-
file a written proof of service with the clerk of the court.” MCL 769.13(2). The purpose of the
notice requirement “is to provide the accused with notice, at an early stage in the proceedings, of
the potential consequences should the accused be convicted of the underlying offense[s].” People
v Morales, 240 Mich. App. 571, 582; 618 NW2d 10 (2000) (citation omitted).

        Walker is correct that the prosecutor failed to file a habitual-offender notice and a written
proof of service with the clerk of the court as required by MCL 769.13. Although we agree with
Walker that this amounted to plain error, we conclude that it did not affect Walker’s substantial
rights because the record establishes that Walker received actual notice of the prosecution’s intent
to seek habitual-offender enhancement and that he suffered no prejudice by the lack of a written
proof of service being filed in the trial court.3

         The prosecutor filed the felony information and the felony complaint on June 16, 2018.
The felony warrant was filed on June 17, 2018. All of these documents included the third-offense
habitual-offender charge, and Walker has not alleged that he did not receive these documents. See
People v Head, 323 Mich. App. 526, 544; 917 NW2d 752 (2018). Furthermore, when Walker was
before the district court on June 27, 2018 and July 9, 2018, the district court began the proceedings
by reading the charges against Walker and by noting that Walker had a “habitual offender, third
offense notice.” During several pretrial hearings in the trial court, plea offers were discussed on
the record; the plea offers included the dismissal of the habitual-offense notice in exchange for
Walker pleading guilty to several counts. Thus, the fact that the prosecution was seeking to
enhance Walker’s sentence as a third-offense habitual offender was announced on the record at
several pretrial proceedings. See id. at 545. At sentencing, neither defense counsel nor Walker
objected to the enhancement. See id. Notably, Walker does not challenge the substantive basis
for his third-offense habitual-offender status on appeal. See id.

        Thus, the record establishes that Walker received actual notice of the prosecution’s intent
to seek an enhanced sentence and that he had the opportunity to respond to the habitual-offender
enhancement. Consequently, Walker cannot establish that his substantial rights were affected by
the prosecution failing to comply with MCL 769.13.

        Walker also argues in a cursory manner that defense counsel was ineffective for failing to
object to the prosecution’s failure to comply with MCL 769.13 prior to sentencing. However,
because Walker’s substantial rights were not affected for the reasons already explained, we
conclude that Walker cannot establish that the outcome of the proceedings would have been
different but for counsel’s failure to object. See Sabin (On Second Remand), 242 Mich. App. at
659.




3
 We note that Walker relies on People v Straughter, unpublished per curiam opinion of the Court
of Appeals, issued April 11, 2017 (Docket No. 328956), which is not binding. See MCR
7.215(C)(1). Additionally, the Supreme Court denied leave to appeal after hearing oral arguments.
People v Straughter, 504 Mich. 930; 930 NW2d 384 (2019).


                                                -10-
                                       D. COURT COSTS

        Walker argues that the trial court imposed an unconstitutional tax when it assessed $1,300
in court costs under MCL 769.1k(1)(b)(iii). Challenges to the imposition of fees and court costs
under MCL 769.1k that are not based on a defendant’s indigency or the applicability of the statute
must be made at the trial court level to be preserved. People v Jackson, 483 Mich. 271, 292 n 18;
769 NW2d 630 (2009). Walker did not challenge the constitutionality of the trial court’s
assessment of court costs against him at the trial court level. Consequently, the issue is
unpreserved, and we will review the unpreserved claim for plain error affecting substantial rights.
Carines, 460 Mich. at 763.

        On appeal, Walker challenges the imposition of the court costs on various constitutional
grounds. However, Walker acknowledges that, in People v Cameron, 319 Mich. App. 215, 236;
900 NW2d 658 (2017), this Court considered and rejected the arguments that he raises on appeal.
While the Cameron Court agreed that MCL 769.1k(1)(b)(iii) imposes a tax rather than a fee, the
Court found that the tax imposed did not violate the “Distinct Statement Clause of Michigan’s
Constitution,” Const 1963, art 4, § 32, or “the separation-of-powers provision of Const 1963, art
3 § 2.” Cameron, 319 Mich. App. at 236. Walker acknowledges that Cameron is controlling
precedent that binds us, but argues that Cameron was wrongfully decided. Because we are bound
by this Court’s decision in Cameron, Walker has failed to establish that the imposition of costs
under MCL 769.1k in this case constituted plain error.4 See MCR 7.215(J)(1).

       Affirmed.



                                                            /s/ Kathleen Jansen
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Thomas C. Cameron




4
  Walker notes that the Supreme Court granted oral argument to consider whether to grant an
application for leave to appeal in Cameron. See People v Cameron, 501 Mich. 986; 907 NW2d
604 (2018). However, the Supreme Court later denied the application for leave to appeal after
holding oral arguments. People v Cameron, 504 Mich. 927; 929 NW2d 785 (2019). Therefore,
this Court’s holding in Cameron, 319 Mich. App. at 236, remains binding precedent.


                                               -11-